Everett Towle came to his death on September 9, 1932, from injuries received when the ferry boat Observation sank. No question is now raised as to the application of the Workmen’s Compensation Law. He left him, surviving a widow, who died March 10, 1938, and two minor children, bom respectively August 24, 1917, and December 10, 1928. An award of fifteen per cent of his wages was made to each of the two dependent children. On April 29, 1938, the claim made by the representatives of the widow, for death allowances, which would have been payable to her had an award been made, was denied upon the ground that the right to this sum of money did not become vested, as no award had been made. During the interval, between the death and the award, extensive litigation was conducted continuously in similar test cases, some seventy persons having died in the same accident. The award of fifteen per cent to the dependent children was proper, and the authorities of this State, and the provisions of the act, justify the decision made by the Board denying payment of the widow’s death benefits to her representatives. Decision unanimously affirmed, with costs in favor of Cora Towle Prudhomme and Alice Towle against the carrier. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.